The judgment of the court was pronounced by
RoSt, J.
The only question presenting any difficulty in this case, and the only one in relation to which we differ from Mr. Justice Preston is, whether the *233intervenor, who is the sister of the half blood of' the father of the deceased, is entitled to share her succession equally with the plaintiff, who is a sister of the whole blood of the mother of said deceased. Article 910, C. C., provides, that among the collateral relations, he who is the nearest in degree excludes all the others; and if there are several in the same degree, they partake equally and by heads, according to their number.
The propinquity of consanguinity is established by the number of generations, and each generation is called a degree. Art.. 885.
The language of these articles is free from ambiguity, and the plain import of the words used applies equally to relationship of the half blood and of the whole blood. But for the discrimination which art. 909 makes in favor of brothers of the whole blood, their interpretation could never have presented any difficulty. But that article provides, that when brothers and sisters of different marriages are called to an inheritance, the succession is equally divided between the paternal and maternal lines of the deceased; that the german brothers and sisters take a part in the two lines, while the paternal and maternal brothers and sisters take a part in their respective lines only. And it is contended, that, by analogy, the rule should be extended to all collateral relations, and applied to the present case. It is urged in support of that view, that-it was provided in the Old Code, that the prerogative of the whole blood existed only in favor of the brothers of the whole blood of the deceased, and of their children, to the exclusion of brothers of the half blood, but that it extends no further; and that as this limitation has been left out of the New Code, it is a fair presumption that the Legislature intended the prerogative in favor of the brothers, to be extended to all collateral relations. ■ -
Under our system of jurisprudence, blood is not the foundation of the right of inheritance in collateral successions; neither is it now in England, under the statute of distributions. With us, the law which defers successions to all the relations of the deceased nearest in degree, is the general rule, and is a law of public order. The prerogative established in favor of brothers of the whole blood, is an exception to that general rule, and, like all other exceptions, is stricti juris. It would be subversive of all principles of jurisprudence to extend it to other persons than those to whom it has expressly been granted. The suppression of the limitation found in the Old Code could not have had the effect of converting the exception into the rule, and the circumstances under which it was made negative any such intention in the Legislature. The only reason given for it in the projet is, that the changes introduced in the New Code, in the succession of ascendants, had introduced such modifications in collateral successions that it was found necessary to suppress all the articles of the Old Code treating of collateral successions but one, and to replace them by others more in hnrmony with the new legislation introduced. Ten articles were accordingly suppressed, one of which was the one relied on. It was left out without any reference to the question under consideration, and no doubt because the disposition it contained is found in substance in art. 910 of the New Code.
The new articles adopted were all taken from the code of France, under which it is considered elementary, that in collateral successions the proximity of the degree is alone to be looked to, without regal'd whether the relationship to the deceased is of the whole or of the half blood. Toullier, vol. 4, book 3, tit. 1, No. 224. Duranton, vol. 6, b. 3, tit. 1, Nos. 150, 256. Mareadé, vol. 3, b. 3, tit. 1, p. 61. Vazeille, Successions, vol. 1, pp. 35, 66, 67, and notes. 12 Sirey, part 2, p. 197, Héritiers Corbisitr.
*234This has been a fundamental principle of the Civil Law since the promulgation of the 118th Novel of Justinian. It was, and still is the law of Spain and of France, and we are at a loss to conceive how it could have been enacted in more express or clearer terms than it has been in art. 910 of the code. Domat, vol. 2, law 2, tit. 3, pp. 465, 470, 471. Gregorio Lopez in sexta partida, tit. 13, law 5, No, 1. Febrero, b. 2, ch. 9, de los herederos ab intestato, pp. 417, 421.
We are of opinion that the judgment should be affirmed. It is therefore ordered, adjudged and decreed, that the judgment of the court below be affirmed, with costs.